DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amended claims filed on May 25, 2022.  Claims 1, 6, 11, 15, 18 and 20 have been amended.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho, US 2004/0245342 A1.
Regarding claim 1, Cho discloses an electronic device (Figs. 1-5B) comprising:
a housing (10 and 20);
a camera module (30) disposed in the housing (See figs. 5A and 18);
a rotating mechanism (See figs. 6-14 and 17) configured to drive the camera module to rotate inside the housing (Cho discloses that the camera can be rotated in order to insert or draw out of the housing 20 (¶ 0037)); and
a pushing mechanism (See figs. 6-14 and 17) configured to drive the camera module to an outside of the housing when the camera module rotates to a preset orientation inside the housing (Note that Cho discloses the use of tooth portions 303, inclined portions 403a and spring 702 to allow the camera to be pushed out while being rotated (¶ 0037, 0041-0043).  This teaches that the push mechanism drives the camera module to an outside of the housing when the camera module rotates to a preset orientation inside the housing since the camera is rotated to a specific positions defined by the inclined portions 403a and tooth portions 303).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, US 2004/0245342 A1 in view of Yang, US 2017/0244903 A1.
Regarding claim 2, Cho fails to teach that when the camera module at the preset orientation is moved to the outside of the housing, the camera module is able to be used as a front camera.
However, Yang discloses an electronic device (2 in figs. 1-3) comprising: a housing (4); a camera module (8) disposed in the housing (See fig. 2); a rotating mechanism (actuators 34) configured to drive the camera module to rotate in the housing ¶ 0014, 0019, 0021-0022); and a pushing mechanism (antenna rod 14 in combination with actuators 34) configured to drive the camera module to an outside of the housing when the camera module rotates to a preset orientation (¶ 0013, 0022-0023).  Yang further discloses that the camera module (8) at the preset orientation is moved to the outside of the housing (4), the camera module is able to be used as a front camera (Note that Yang discloses using control buttons (40, 42 and 44 in fig. 4) on a touch screen (6) to control a desired orientation ¶ 0022-0024).
Thus, after considering the teaching of Yang, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to modify the teaching of Cho so that the camera module at the preset orientation is moved to the outside of the housing, the camera module is able to be used as a front camera.  The motivation to do so would have been to allow capturing images at different sides of the electronic device as suggested by Yang (¶ 0022).

Regarding claim 3, the combined teaching of Cho in view of Yang discloses that when the camera module (Yang, 8) at the preset orientation is moved to the outside of the housing (Yang, 4), the camera module is able to be used as a rear camera (Yang discloses that for each selection by the user the camera position can be controlled for a particular amount of time or rotation (¶ 0022-0024).  Thus, the user can select to extend the camera and rotate it).  Grounds for rejecting claim 1 apply here.

16.	Regarding claim 4, the combined teaching of Cho in view of Yang discloses that the rotating mechanism is configured to drive the camera module to reverse about one of a lateral axis or a longitudinal axis of the camera module (Note in fig. 5 of Yang, that the antenna rod 14 operates to rotate the camera about one of a lateral axis or a longitudinal axis of the camera module).  Grounds for rejecting claim 1 apply here.

Regarding claim 5, the combined teaching of Cho in view of Yang discloses that the electronic device comprises a display surface (Yang, 6) and a non-display surface opposite the display surface (See Yang, figs. 4-5) (Note that a non-display surface opposite to the display surface is an inherent feature in Yang given that Yang discloses a touch screen display (Shown in Yang, figs. 1-2 and 4-6), thus the surface opposite to the display surface is understood to be a non-display surface); and the pushing mechanism is configured to drive the camera module to move in a direction parallel to the display surface (Note as shown in Yang, figs. 2 and 4-5, that the antenna rod 14 in combination with the actuators 34, drive camera module (Yang, 8) to move in a direction parallel to the display surface (Yang, 6)).

Regarding claim 6, the combined teaching of Cho in view of Yang discloses that the housing has four sidewalls surrounding the display surface (See Cho, figs. 1-5B and Yang, figs. 1-2 and 4-6); and the pushing mechanism is configured to drive the camera module to move beyond one of the four sidewalls from an inside of the housing (See Cho, figs. 5A and 5BNote in Yang, figs. 1-2 and 4-6, that Yang discloses that the antenna rod 14 in combination with the actuators 34 drive the camera module (Yang, 8) to move beyond one of the four sidewalls from an inside of the housing (¶ 0012-0013, 0019, 0021-0024).).

Regarding claim 7, the combined teaching of Cho in view of Yang discloses that the rotating mechanism comprises a driving motor (Yang, actuators 34) and a telescopic rod (Yang, 14), wherein the driving motor is fixedly connected with the telescopic rod (Yang, ¶ 0019 and 0021), the telescopic rod is coupled with the camera module (See Yang, figs. 1 and 4-6), the driving motor is configured to drive the telescopic rod to rotate, and a rotation of the telescopic rod enables the camera module to rotate (Yang, ¶ 0019, 0021-0022 and 0024).

Regarding claim 9, Yang discloses that the telescopic rod is in parallel with a longitudinal axis of the electronic device (See Yang, figs. 1 and 4-6); and the telescopic rod (Yang, 14) comprises a first rod (Yang, 14) and a second rod (Yang, 17), wherein the second rod is sleeved on the first rod (See Yang, figs. 1 and 4-6), and the first rod is operable to move in the second rod along a longitudinal direction of the second rod (Yang, ¶ 0012 and 0019).

Claims 11-16 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, US 2017/0244903 A1 in view of Cho, US 2004/0245342 A1.
Regarding claim 11, Yang discloses an electronic device (2 in figs. 1-3) comprising a housing (4), a camera module (8), a pushing mechanism (antenna rod 14 in combination with actuators 34), a rotating mechanism (actuators 34), and a processor (24; ¶ 0014-0015 and 0021-0024), wherein the camera module, the pushing mechanism, the rotating mechanism, and the processor are all disposed in the housing (¶ 0013-0014);
the pushing mechanism and the rotating mechanism are electrically coupled with the processor (¶ 0021-0024; See also fig. 3); and
the processor is configured to control the rotating mechanism to drive the camera module to rotate in the housing, and configured to control the pushing mechanism to drive (¶ 0021-0024).
Yang fails to teach controlling the pushing mechanism to drive the camera module to move to an outside of the housing when the camera module is at a preset orientation inside the housing.
However, Cho discloses an electronic device (Figs. 1-5B) comprising:
a housing (10 and 20);
a camera module (30) disposed in the housing (See figs. 5A and 18);
a rotating mechanism (See figs. 6-14 and 17) configured to drive the camera module to rotate inside the housing (Cho discloses that the camera can be rotated in order to insert or draw out of the housing 20 (¶ 0037)); and
a pushing mechanism (See figs. 6-14 and 17) configured to drive the camera module to an outside of the housing when the camera module rotates to a preset orientation inside the housing (Note that Cho discloses the use of tooth portions 303, inclined portions 403a and spring 702 to allow the camera to be pushed out while being rotated (¶ 0037, 0041-0043).  This teaches that the push mechanism drives the camera module to an outside of the housing when the camera module rotates to a preset orientation inside the housing since the camera is rotated to a specific positions defined by the inclined portions 403a and tooth portions 303).
Thus, after considering the teaching of Cho, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to control the pushing mechanism to drive the camera module to move to an outside of the housing when the camera module is at a preset orientation inside the housing.  The motivation to do so would have been to provide an alternate manner to push the camera out of the housing while providing similar results such as protecting the camera from the external environment when not used as suggested in Cho (¶ 0008).

Regarding claim 12, Yang discloses that the camera module (8) at the preset orientation is moved to the outside of the housing (4), the camera module is able to be used as a front camera (Note that Yang discloses using control buttons (40, 42 and 44 in fig. 4) on a touch screen (6) to control a desired orientation ¶ 0022-0024).

Regarding claim 13, Yang discloses that when the camera module (8) at the preset orientation is moved to the outside of the housing (4), the camera module is able to be used as a rear camera (Yang discloses that for each selection by the user the camera position can be controlled for a particular amount of time or rotation (¶ 0022-0024).  Thus, the user can select to extend the camera and rotate it).

Regarding claim 14, Yang discloses that the rotating mechanism is configured to drive the camera module to reverse about one of a lateral axis or a longitudinal axis of the camera module (Note in fig. 5, that the antenna rod 14 operates to rotate the camera about one of a lateral axis or a longitudinal axis of the camera module).

Regarding claim 15, Yang discloses that the housing has four sidewalls surrounding the display surface (See figs. 1-2 and 4-6); and the pushing mechanism is configured to drive the camera module to move beyond one of the four sidewalls from an inside of the housing (Note in figs. 1-2 and 4-6, that Yang discloses that the antenna rod 14 in combination with the actuators 34 drive the camera module (8) to move beyond one of the four sidewalls from an inside of the housing (¶ 0012-0013, 0019, 0021-0024)).

Regarding claim 16, Yang discloses that the rotating mechanism comprises a driving motor (actuators 34) and a telescopic rod (14), wherein the driving motor is fixedly connected with the telescopic rod (¶ 0019 and 0021), the telescopic rod is coupled with the camera module (See figs. 1 and 4-6), the driving motor is configured to drive the telescopic rod to rotate, and a rotation of the telescopic rod enables the camera module to rotate (¶ 0019, 0021-0022 and 0024).

Regarding claim 18, Yang discloses a method for controlling a camera module (8 in figs. 1-3) applicable to an electronic device (2), wherein the electronic device comprises a housing (4), a camera module (8), a pushing mechanism (antenna rod 14 in combination with actuators 34), and a rotating mechanism (antenna rod 14 in combination with actuators 34), wherein the camera module, the pushing mechanism, the rotating mechanism, and a processor (24; ¶ 0014-0015 and 0021-0024) all are disposed in the housing (¶ 0013-0014), and the pushing mechanism and the rotating mechanism are electrically coupled with the processor (¶ 0021-0024; See also fig. 3); and
the method comprises:
acquiring an operation instruction (by using a touch screen display 6; ¶ 0021-0024);
starting, by the processor (24), the rotating mechanism in response to the operation instruction to drive the camera module to rotate in the housing (¶ 0021-0024); and
starting, by the processor, the pushing mechanism to drive the camera module to an outside of the housing when the camera module is rotated to a preset orientation (¶ 0013, 0021-0024).
Yang fails to teach controlling the pushing mechanism to drive the camera module to an outside of the housing when the camera module is rotated to a preset orientation inside the housing.
However, Cho discloses an electronic device (Figs. 1-5B) comprising:
a housing (10 and 20);
a camera module (30) disposed in the housing (See figs. 5A and 18);
a rotating mechanism (See figs. 6-14 and 17) configured to drive the camera module to rotate inside the housing (Cho discloses that the camera can be rotated in order to insert or draw out of the housing 20 (¶ 0037)); and
a pushing mechanism (See figs. 6-14 and 17) configured to drive the camera module to an outside of the housing when the camera module rotates to a preset orientation inside the housing (Note that Cho discloses the use of tooth portions 303, inclined portions 403a and spring 702 to allow the camera to be pushed out while being rotated (¶ 0037, 0041-0043).  This teaches that the push mechanism drives the camera module to an outside of the housing when the camera module rotates to a preset orientation inside the housing since the camera is rotated to a specific positions defined by the inclined portions 403a and tooth portions 303).
Thus, after considering the teaching of Cho, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to control the pushing mechanism to drive the camera module to an outside of the housing when the camera module is rotated to a preset orientation inside the housing.  The motivation to do so would have been to provide an alternate manner to push the camera out of the housing while providing similar results such as protecting the camera from the external environment when not used as suggested in Cho (¶ 0008).

Regarding claim 19, Yang discloses that starting, by the processor (24), the rotating mechanism (actuators 34) in response to the operation instruction to drive the camera module (8) to rotate in the housing comprises:
starting, by the processor (24), the rotating mechanism (actuators 34) in response to the operation instruction to drive the camera module to rotate in the housing about one of a lateral axis or a longitudinal axis of the camera module (Note in fig. 5, that the antenna rod 14 operates to rotate the camera about one of a lateral axis or a longitudinal axis of the camera module).

Regarding claim 20, Yang discloses that starting, by the processor (24), the pushing mechanism (antenna rod 14 in combination with actuators 34) to drive the camera module (8) to the outside of the housing (4) when the camera module (8) is rotated to the preset orientation comprises:
starting, by the processor (24), the pushing mechanism (antenna rod 14 in combination with actuators 34) to drive the camera module (8) to move beyond one of four sidewalls (See figs. 1-2 and 4-6) of the housing (4) when the camera module is rotated to the preset orientation (Note in figs. 1-2 and 4-6, that Yang discloses that the antenna rod 14 in combination with the actuators 34 drive the camera module (8) to move beyond one of the four sidewalls from an inside of the housing (¶ 0012-0013, 0019, 0021-0024)), wherein the four sidewalls of the housing surround a display surface of the electronic device (See figs. 1-2 and 4-6).

Allowable Subject Matter
Claims 8, 10 ad 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
June 6, 2022